69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel B. APPLEBY-EL, Plaintiff--Appellant,v.Bishop ROBINSON, Secretary, Public Safety & Corrections;Richard Lanham, Commissioner, Division ofCorrections;  Eugene Nuth, Warden,Defendants--Appellees.
No. 95-6962.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Nathaniel B. Appleby-El, Appellant Pro Se.
Be WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting him in forma pauperis status and dismissing some of the claims in his 42 U.S.C. Sec. 1983 (1988) action and allowing him to particularize his remaining claim.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED